                             Case 2:16-cv-01700-WHO Document 98 Filed 12/22/20 Page 1 of 2


                       1   LAW OFFICES OF LAURENCE F. PADWAY
                           Laurence F. Padway (SBN 89314)
                       2   1516 Oak Street, Suite 109
                           Alameda, CA 94501
                       3   Tel: 510.814.6100
                           Fax: 510.814.0650
                       4   Attorneys for Plaintiff Fadi G. Haddad, M.D.
                       5    Michael B. Bernacchi (SBN 163657)
                            E-mail: mbernacchi@bwslaw.com
                       6    BURKE, WILLIAMS & SORENSEN, LLP
                            444 South Flower Street, Suite 2400
                       7    Los Angeles, CA 90071-2953
                            Tel: 213.236.0600
                       8    Fax: 213.236.2700
                            Attorneys for Defendant Hartford Life and
                       9    Accident Insurance Company
                      10
                      11                                UNITED STATES DISTRICT COURT
                      12                EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO
                      13
                      14    FADI G. HADDAD, M.D.,                       Case No. 2:16-cv-01700-WHO
                      15                            Plaintiff,          STIPULATION AND ORDER FOR
                                                                        EXTENSION OF TIME TO FILE
                      16    v.                                          JOINT STATUS REPORT
                      17    SMG LONG TERM DISABILITY
                            PLAN, AND HARTFORD LIFE
                      18    AND ACCIDENT INSURANCE
                            COMPANY,
                      19
                                                    Defendants.
                      20
                      21
                      22            Plaintiff Fadi G. Haddad, M.D. (“Haddad”) and Defendant Hartford Life and
                      23   Accident Insurance Company (“Hartford”) hereby stipulate and request a short
                      24   extension to submit a joint status report to the District Court on how to proceed in
                      25   this litigation. On September 22, 2020, the Court set a deadline (in 90 days) for the
                      26   parties to file a joint status report. [Dkt. 91] The parties are currently meeting and
                      27   conferring on the report, but due to the holidays and the complexity of certain
                      28   issues, they simply need more time. Accordingly, the parties request a short
B URKE , W ILLIAMS &                                                                        CASE NO. 2:16-CV-01700-WHO
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                            LA #4836-4107-6693 v1                              STIPULATION AND ORDER FOR EXTENSION
     LOS A NG EL ES                                                               OF TIME TO FILE JOINT STATUS REPORT
                             Case 2:16-cv-01700-WHO Document 98 Filed 12/22/20 Page 2 of 2


                       1   extension through and including January 8, 2021 to file their joint status report.
                       2           IT IS SO STIPULATED.
                       3
                       4   Dated: December 21, 2020                    Law Offices of Laurence F. Padway
                       5
                                                                       By: /s/ Laurence F. Padway
                       6                                                   Laurence F. Padway
                                                                       Attorneys for Plaintiff
                       7                                               Fadi G. Haddad, M.D.
                       8
                           Dated: December 21, 2020                    Burke, Williams & Sorensen, LLP
                       9
                      10                                               By: /s/ Michael B. Bernacchi
                      11                                                  Michael B. Bernacchi
                                                                       Attorneys for Defendant
                      12                                               Hartford Life and Accident Insurance
                                                                       Company
                      13
                      14
                                         ATTESTATION PURSUANT TO GENERAL ORDER 45
                      15
                                   I, Michael B. Bernacchi, attest that concurrence in the filing of this document
                      16
                           has been obtained from the other Signatory.
                      17
                      18                                               By: /s/ Michael B. Bernacchi
                                                                          Michael B. Bernacchi
                      19                                               Attorney for Defendant
                                                                       Hartford Life and Accident Insurance
                      20                                               Company

                      21
                      22                                          ORDER
                      23           Good cause appearing, IT IS SO ORDERED.
                      24
                      25   Dated: December 22, 2020
                                                                           Hon. William H. Orrick III
                      26                                                   United States District Judge
                      27
                      28
B URKE , W ILLIAMS &                                                                         CASE NO. 2:16-CV-01700-WHO
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4836-4107-6693 v1                     -2-        STIPULATION AND ORDER FOR EXTENSION
     LOS A NG EL ES                                                                OF TIME TO FILE JOINT STATUS REPORT
